Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered June 22, 2006. The order, among other things, granted the motion of Nixon Peabody LLP to withdraw as counsel for defendants.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on March 12, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Gorski, J.P., Martoche, Centra, Lunn and Green, JJ.